ORDER
On July 7, 1999, this Court suspended Woojin Byun from the practice of law for a period of 90 days.
The Court has been provided with Woo-jin Byun’s affidavit stating that he has fully complied with the terms - of the Court’s suspension order and the Director of the Office of Lawyers Professional Responsibility has filed with this Court an affidavit certifying that Mr. Byun has complied with the terms of the suspension order.
IT IS HEREBY ORDERED that Woo-jin Byun is reinstated to the practice of law in the State of Minnesota effective October 5, 1999 and shall be on unsupervised probation for two years commencing October 5, 1999, as provided in the Court’s order of July 7,1999, in this matter.
BY THE COURT:
Alan C. Page Alan C. Page Associate Justice